DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on December 18, 2020 is acknowledged. A signed copy is attached to this office action. 

Summary
Receipt of Applicant’s remarks and amended claims filed on December 18, 2020 is acknowledged. Claims 1-4 and 6-25 are pending in this application. Claims 1, 4, 9, and 23-25 are pending in this application. Claim 5 is cancelled.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 1, 2, 15, 16, and 23 recite a “setting system” has been withdrawn in view of Applicants clarification of the term and because claims 24-25 lack antecedent basis for the term 2+” and “K+/ (Mg2+ + Ca2+)” has been withdrawn in view of Applicants amendment to the claims to correct the insufficient antecedent basis. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-3 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Podolski et al. (US 2015/0111862; cited on IDS dated October 10, 2019) has been withdrawn in view of Applicant’s incorporation of claim 5 into claim 1.  
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 10-15, and 23-25 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307; cited on IDS dated October 10, 2019) has been withdrawn in view of Applicant’s incorporation of claim 5 into claim 1. 
The rejection of claims 1-3, 10-15, 17, 20,  and 22-25 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307; cited on IDS dated October 10, 2019) in view of Cade et al. (US 2007/0087939) has been withdrawn in view of Applicant’s incorporation into claim 1. 
The rejection of claims 1-3, 10-15, and 23-25 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307; cited on IDS dated October 10, 2019) in view of Yang (US 6,410,050) has been withdraw in view of Applicant’s incorporation into claim 1. 
The rejection of claims 1-3, 10-15, 17, 19-20,  and 22-25 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307; cited on IDS dated October 10, 2019) in view of Cade et al. (US 2007/0087939) and further in view of Momoi (US 2007/0042035) has been withdrawn in view of Applicant’s incorporation into claim 1. 
The rejection of claims 1-3, 7,  10-15, and 23-25 under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307; cited on IDS dated October 10, 2019) in 

Maintained Objections/Rejections
Claim Objections
Claims 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As noted above, the closest prior art is that of Scott et al. (US 6,887,307).
Scott does not disclose the use of a mixture of coconut oil and sunflower lecithin as a lubricant on the mold pins, there is also no disclosure or motivation within the prior art to use a mixture of coconut oil and sunflower lecithin in a method of making capsules. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Podolski et al. (US 2015/0111862) in view of Goode et al. (US 4,822,601). 
Podolski discloses vaginal delivery of pharmaceutically active agents for treating a variety of progesterone related disorders by vaginal administration of a pullulan capsule (abstract). 
The capsules further comprise (in addition to pullulan), without limitation, one or more gelling agents (e.g. hydrocolloids or polysaccharides such as alginates, agar gum, guar gum, carob, carrageenan, tara gum, gum arabic, pectin, xanthan and the like); salts comprising cations such as K+, Li+, Na+, NH4+, Ca2+, Mg2+; and/or surfactants such as sodium lauryl sulphate, dioctyl sodium sulfosuccinate, benzalkonium chloride, benzethonium chloride, cetrimide, fatty acid sugar esters, glycerl monooleate, polyoxyethylene sorbitan fatty acid esters, polyvinylalcohol, dimethylpolysiloxan, sorbitan esters or lecithin (paragraph 0033). 
Preferred embodiments include: 
pullulan in an amount of 85% to 90% by weight, 
carrageenan in an amount of 0.1% to 0.4% by weight,
one or more surfactants in an amount of 0.1% to 0.2% by weight; and
water in an amount of 10% to 15% by weight (paragraph 0035, claim 12). 
Particularly preferred embodiments include:
86.3% by weight pullulan; 
0.27% by weight carrageenan (setting system); and 
0.15% by weight sugar esters (paragraph 0036, claim 13). 
In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
 Regarding claim 3, the claim recites product by process limitations, according to MPEP 2113 I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 10, as noted above, the surfactant is present in the preferred embodiment at 0.1-0.2% (paragraph 0035, claim 12). 
Podolski does not disclose the surfactant comprising a sucroglyceride or a sugar fatty acid ester or mixture thereof, wherein said sucroglyceride or said sugar fatty acid ester comprises a lipophilic group derived from the fatty acid esters of a vegetable oil selected from the group consisting of coconut oil, palm oil, palmist oil, soy oil, rapeseed oil, sunflower oil, cottonseed oil, peanut oil, olive oil, canola oil, castor oil, corn oil, flaxseed oil, safflower oil, and sesame oil, the sucroglycerides, sugar fatty acid esters, and mixtures thereof are present in an amount of greater than 0.2 wt.% of said capsule. 
Goode discloses a cosmetic base composition exhibiting therapeutic properties. 
Regarding claims 4, 6, and 8-9, Goode discloses a cosmetic base composition comprising a sugar fatty acid esters. The preferable ester is sucrose cocoate (column 1, lines 18-20). 
.   

Claims 1-4, 6, 8-16, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307) in view of Goode et al. (US 4,822,601).
Scott discloses a film composition based on pullulan and a setting system for use in pharmaceutical, veterinary, food, cosmetic or other products like films for wrapping food, aspics or jellies, preferably for proposed formulations like soft or hard capsules. The composition preferably further contains a surfactant (abstract). 
The film compoisition comprises 85-95% by weight of pullulan and from 5-15% by weight of a setting system (column 3, lines 10-13). 
Preferred surfactants include sugar fatty acid esters and are present in the range of 0.01-3% (column 6, lines 31-41). 
The setting system comprises hydrocolloids acting as a gelling agent and polysaccharides (column 3, lines 14-20). 
Regarding claim 2, the recitation of “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). 
Regarding claim 3, the claim recites product by process limitations, according to MPEP 2113 I, "[E]ven though product-by-process claims are limited by and defined by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 10, as noted above, preferred surfactants include sugar fatty acid esters and are present in the range of 0.01-3% (column 6, lines 31-41). 
Regarding claim 11, the film forming composition may further comprise at least one sequestering agent (column 3, lines 21-24).
Regarding claim 12, the film further comprises plasticizers or/and flavoring agents (claim 14). 
Regarding claim 13, the film further comprises a coloring agent in the range of 0-10% by weight (claim 15). 
Regarding claim 14, the film is made into a capsule, which can comprise a coating (Claim 23-24).
Regarding claim 15, Scott additionally discloses caplets encapsulated in a film forming composition (column 3, lines 63-65). 
Regarding claim 16, a typical dip molding process comprises the steps of dipping mound pins into a hot solution of gelatin, removing the pins from the gelatin solution, allowing the gelatin solution attached on pins to set by cooling, drying and stripping the so-formed shells from the pins. The setting of the solution on the mound pins after dipping is the critical step to obtain a uniform thickness of the capsule shell (column 1, line 6-17).  It would have been obvious to one of ordinary skill in to have used the 
 Regarding claims 22-25, as noted above, the film composition comprises 85-95% by weight of pullulan and from 5-15% by weight of a setting system (column 3, lines 10-13). Preferred surfactants include sugar fatty acid esters and are present in the range of 0.01-3% (column 6, lines 31-41).    The film forming composition may preferably further contain a cation containing salt, comprising at least one cation (column 3, lines 21-24). The cation containing salt in the composition serves to enhance the setting ability of the gelling agents. Preferably, the salt comprises cations such as K+, Li+, Na+, NH4+, Ca2+, or Mg2+, etc. The amount of cations is less than 5% by weight (column 3, lines 36-39).  While it is not discloses in a content of mg/kg, it would have been obvious to one of ordinary skill in the art to adjust and optimize the concentration of the cations in order to obtain the desired salt concentration. 
Scott does not disclose the surfactant comprising a sucroglyceride or a sugar fatty acid ester or mixture thereof, wherein said sucroglyceride or said sugar fatty acid ester comprises a lipophilic group derived from the fatty acid esters of a vegetable oil selected from the group consisting of coconut oil, palm oil, palmist oil, soy oil, rapeseed oil, sunflower oil, cottonseed oil, peanut oil, olive oil, canola oil, castor oil, corn oil, flaxseed oil, safflower oil, and sesame oil, the sucroglycerides, sugar fatty acid esters, and mixtures thereof are present in an amount of greater than 0.2 wt.% of said capsule. 
Goode discloses a cosmetic base composition exhibiting therapeutic properties. 
Regarding claims 4, 6, and 8-9, Goode discloses a cosmetic base composition comprising a sugar fatty acid esters. The preferable ester is sucrose cocoate (column 1, lines 18-20). 
.   

Claims 1-4, 6, 8-17, 20, and 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307) in view of Goode et al. (US 4,822,601) and further  in view of Cade et al. (US 2007/0087939). 
The teachings of Scott and Goode are discussed above. 
Scott and Goode do not disclose the lubrication materials used on the mold pins and the coating. 
Cade discloses mold-release lubricants are used to facilitate the removal of the mold pins from the capsule-forming core. By "lubricant" is meant a material capable of reducing friction between the mold pins and the inside surface of the formed capsule. The lubricant is compatible with the capsule (i.e., should not degrade the capsule), facilitates removal of the capsule from the mold pins and is pharmaceutically acceptable (i.e., non-toxic). While the lubricant can be a single lubricate compound, it may also be a "lubricant composition" having one or more lubricate compounds and, optionally, other additives or diluents present therein. Many suitable lubricants are available and are used in capsule manufacture.
Regarding claims 17, 20, and 22, examples of possible lubricants include: silicone oil; sodium or magnesium lauryl sulfate; fatty acids (e.g., stearic and lauric acid); stearates (e.g., magnesium, aluminum or calcium stearate); boric acid; vegetable oils; 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use any of the disclosed lubricants since they’re disclosed as all being suitable for use in capsule manufacture. The skilled artisan would expect that any of the disclosed lubricants to aid in the removal of the mold pins from the capsule forming core as taught by Scott. 

Claims 1-4, 6, 8-17, 19-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307) in view of Goode et al. (US 4,822,601) and Cade et al. (US 2007/0087939) and further in view of Momoi (US 2007/0042035). 
The teachings of Scott, Goode, and Cade are discussed above. 
Scott and Cade do not disclose the origins of the lecithin.
Momoi discloses the preparation of capsules comprising soybean lecithin (Examples). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used soybean lecithin in the capsule preparation since Momoi discloses it provides an anti-sticking property. 

Claims 1-3, 7,  10-16, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,887,307) in view of Goode et al. (US 4,822,601) in view of Patel et al. (US 2003/0104048). 

Scott and Goode do not disclose the use of sucroglycerides. 
Patel discloses the preparation of capsules utilizing preferred surfactants and surfactant combinations (paragraph 0107). 
Polyols withy fatty acids, sugar esters, and sucroglyceride are disclosed (paragraph 0108). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used any of the disclosed preferred surfactants in order to prepare a capsule. Applicants attention is directed to MPEP 2144.07 regarding art recognized suitability for an intended purpose. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.